DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto (US 2012/0154916, of record) in view of Iwasaki (US 2017/0003520, of record), Edens (US 5,871,268, of record), and Miyamoto (US 2018/0067339)
Regarding claim 1, Nishimoto discloses an optical product (see Fig 10) comprising; a resin base (see Fig 10; Para [0052]; base may be composed of resin materials); an optical multilayer film disposed on at least one surface of the base (see Fig 10; Para [0171]; optical multilayer film 3 disposed on one side of base 1 surface), directly or via an intermediate film (see Fig 10, multilayer film 3 disposed via intermediate film 2 onto base 1); and a hard coating film provided in a position between the optical multilayer film and the resin base (see Fig 10, Para [0053-0058]; hard coating layer positioned between optical multilayer film and resin base), wherein the optical multilayer film consists of nine alternating Si02 layers (see Fig 10 and 11; Para [0191-0192]; layers 31 are composed of SiO2 in comparative example 7) and ZrO2 layers (see Fig 10 and 11; Para [0191-0192]; layers 32 are composed of ZrO2 in comparative example 7), disposed such that a first layer closest to the base is a SiO2 layer (see Fig 10 and 11; first layer 31 is SiO2 in comparative example 7). 
Nishimoto does not disclose wherein an optical thickness of the SiO2 first layer is not greater than 0.120 x λ/4 when a design wavelength is λ, where λ is 500nm, wherein an optical thickness of a ZrO2 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a SiO2 layer, as a third layer, is not less than 0.230 x λ /4, and wherein an optical thickness of a SiO2 layer, as a seventh layer, is not less than 0.450 x λ /4, wherein the resin base is an episulfide resin having a refractive index of 1.70 or 1.76, and wherein the hard coating film is an organosiloxane resin containing inorganic oxide particles. Nishimoto and Iwasaki are related because both disclose optical products. 
Iwasaki discloses an optical product (Para [0019]) wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ /4 when a design wavelength is λ, where λ is 500nm (Para [0053]; “a first layer which is a low refractive index layer having a film thickness of 0.01 A...“Incidentally, the above A is from 450 to 550 nm”), wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4 (Para [0053]; “a second layer which is a high refractive index layer having a film thickness of (...) to 0.25 λ”), wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ /4 (Para [0053]; “third layer which is a low refractive index layer having a film thickness of (...) to 0.25 λ”), and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ /4 (Para [0053]; “a seventh layer which is a low refractive index layer having a film thickness of (,..) to 0.40 λ”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nishimoto with wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ /4 when a design wavelength is λ where λ is 500nm, wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ /4, and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ /4 of Iwasaki for the purpose of increasing transmittance of optical film while improving the reflectance within a certain wavelength range. 
Nishimoto in view of Iwasaki does not disclose wherein an average value of reflectance on one surface is not less than 20% in a range of at least 780nm to no more than 1500nm, wherein the resin base is an episulfide resin having a refractive index of 1.70 or 1.76, and wherein the hard coating film is an organosiloxane resin containing inorganic oxide particles. 
Nishimoto in view of Iwasaki and Edens are related because both teach optical products containing filtering elements. 
Edens discloses an optical product (see Fig 1), wherein in a range, not shorter than 780nm and no longer than 1500nm, an average value of reflectance on one surface is not less than 20% (Col 4, line 28-32; “an average reflectance of greater than or equal to 90 percent for wavelengths between 750 and at least about 1200 nm”; It has been held that when a prior art discloses a range which touches the claimed range with “sufficient specificity” in can be deemed anticipatory. ClearValue Inc. v. Pearl River Polymers Inc. 101 USPQ2d 1773. In this case, “not shorter than 780nm and no longer than 1500nm” can be anticipated by “750 and at least about 1200 nm” as it is “sufficient specificity” to be obvious to one of ordinary skill in the art). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nishimoto in view of Iwasaki with wherein in a range, not shorter than 780nm and no longer than 1500nm, an average value of reflectance on one surface is not less than 20% of Edens for the purposes of improving the capability of the device to deflect harmful IR radiation. 
Nishimoto in view of Iwasaki and Edens does not disclose wherein the resin base is an episulfide resin having a refractive index of 1.70 or 1.76, and wherein the hard coating film is an organosiloxane resin containing inorganic oxide particles. Nishimoto in view of Iwasaki and Edens and Miyamoto are related because both disclose multilayer optical products.
Miyamoto discloses an optical product (see Fig 1) wherein the resin base is an episulfide resin having a refractive index of 1.70 or 1.76 (see Fig 1; Para [0051-0052]; episulfide resin may be used for base), and wherein the hard coating film is an organosiloxane resin containing inorganic oxide particles (see Fig 1; Para [0059]; hard coating layer may be made of organosiloxane with oxide particles).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nishimoto in view of Iwasaki and Edens with wherein the resin base is an episulfide resin having a refractive index of 1.70 or 1.76, and wherein the hard coating film is an organosiloxane resin containing inorganic oxide particles of Miyamoto for the purpose of meeting the optical requirements of the device by maintaining a predictable base refractive index.
Regarding claim 2, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the ZrQ2 layer as the second layer is not greater than 0.650 x λ /4 (Iwasaki: Para [0053]; “a second layer which is a high refractive index layer having a film thickness of 0.01 λ ...”). 
Regarding claim 3, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the S102 layer as the third layer is not greater than 0.560 x λ/4 (Iwasaki: Para [0053]; “third layer which is a low refractive index layer having a film thickness of 0.01 λ...”). Regarding claim 4, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the S102 layer as the seventh layer is not greater than 0.650 x λ/4 (Iwasaki: Para [0053]; “a seventh layer which is a low refractive index layer having a film thickness of 0.10 λ...”). 
Regarding claim 6, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses a plastic spectacle lens using the optical product according to claim 1 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 7, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses a plastic spectacle lens using the optical product according to claim 2 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution). 
Regarding claim 8, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses a plastic spectacle lens using the optical product according to claim 3 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 9, Nishimoto in view of Iwasaki, Edens, and Miyamoto discloses a plastic spectacle lens using the optical product according to claim 4 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 11, Nishimoto in view of Iwasaki, Edens, and Miyamoto further discloses spectacles using the plastic spectacle lens according to claim 6 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”). 
Regarding claim 12, Nishimoto in view of Iwasaki, Edens, and Miyamoto further discloses spectacles using the plastic spectacle lens according to claim 7 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 13, Nishimoto in view of Iwasaki, Edens, and Miyamoto further discloses spectacles using the plastic spectacle lens according to claim 8 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 14, Nishimoto in view of Iwasaki, Edens, and Miyamoto further discloses spectacles using the plastic spectacle lens according to claim 9 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872